Citation Nr: 0941785	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $48,560.00, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1970 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 determination by the 
Debt Management Center of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, for the St. 
Petersburg, Florida RO.  This determination indicated that 
the Veteran had received an overpayment of pension benefits 
in the amount of $48,560.00.

In July 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim.  In 
July 2009, the Veteran waived RO consideration of his 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has been in receipt of VA pension benefits 
since April 2003.  He has been assessed with an overpayment 
of compensation benefits because the Income Verification 
Match (IVM) process revealed that the appellant had received 
additional income that he did not report to VA.  The 
appellant has asserted that he was unaware that funds 
withdrawn from an IRA would be counted as income, therefore 
disputing the creation of the debt.

The October 2007 statement of the case references a number of 
document not currently included in the claims file, including 
the documentation of the Veteran's Social Security income and 
the December 2006 notice to the Veteran of the termination of 
his pension.  The October 2007 Statement of the Case 
indicates that IVM information was used to determine that an 
overpayment to the appellant had been made.  However, the IVM 
information used to make the determination was not forwarded 
to the Board along with the claims folder and it appears that 
the pertinent documents are located in that file.  
Consequently, the case must be remanded so that the IVM 
folder can be obtained and associated with the claims file 
for Board review.


At the hearing, the Veteran indicated that he was contesting 
both the validity of the debt and seeking waiver of recovery 
of the debt.  The Veteran has submitted additional evidence 
with regard to the debt which has not been reviewed by the 
RO.  While the statement of the case addressed the validity 
of the debt, waiver of recovery pursuant to 38 C.F.R. § 1.965 
were not addressed.  He should be provided with an audit 
which clearly shows how the debt was calculated, as well as 
provided the opportunity to submitted a current financial 
status report.  Following the development, the claim should 
be readjucated with consideration of both the validity of the 
debt and whether waiver of recovery of the debt is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The IVM folder should be obtained and 
associated with the claims folder.  

2.  The Veteran should be provided an 
audit of his account in writing, which 
clearly shows the calculation of the 
overpayment.  The audit and accompanying 
letter should clearly explain to the 
Veteran the creation of the entire amount 
of the overpayment assessed against him.  
A copy of the audit should be placed in 
the claims folder.  He should be provided 
an appropriate opportunity to respond.

3.  The RO should thereafter undertake any 
development it determines to be warranted 
and then adjudicate whether the 
overpayment at issue in this appeal was 
properly created and assessed against the 
Veteran.

4.  The Veteran should be allowed an 
opportunity to submit additional evidence 
pertinent to his request for waiver of 
recovery of the assessed overpayment, 
including a complete current financial 
status report, citing all current income, 
expenses, and assets.  The RO should 
attempt to independently verify all income 
received by the appellant from 2003 
through the present in accordance with the 
procedures set forth in Veterans Benefits 
Administration Manual, M21-1MR, Part X, 
Chapters 9-10.

5.  After the actions requested above have 
been completed, the case should be 
referred to the Committee on Waivers and 
Compromises (COWC) to review the record 
and reconsider the claim, to include the 
appellant's request for waiver pursuant to 
the principles of equity and good 
conscience.

6.  If the Committee's determination 
remains unfavorable to the Veteran, he 
should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 1.965(a) (2009).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.

7.  When the above development has been 
completed, the Veteran should be afforded 
the opportunity to respond thereto.  
Thereafter, the case and the IVM folder 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  No action is required 
of the appellant until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


